UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1582



In re:   JIMMIE VANCE GRUBBS,

                Petitioner.



  On Petition for Writ of Mandamus.     (3:06-cr-00048-RJC-CH-1)


Submitted:   July 18, 2013                   Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmie Vance Grubbs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmie Vance Grubbs petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2013) motion.                He seeks an order

from this court directing the district court to act.             Our review

of the district court’s docket reveals that the district court

denied Grubbs’ § 2255 motion on May 17, 2013.                  Accordingly,

because the district court has recently decided Grubbs’ case, we

deny the mandamus petition as moot.            We grant leave to proceed

in forma pauperis.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                            PETITION DENIED




                                       2